Citation Nr: 1423988	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  08-25 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for blurry vision.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for left eye ptosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant
T. L. 



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to April 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In January 2010, the Board remanded the instant matters to the Appeals Management Center (AMC) for further development.  

The Board notes that, in addition to the paper claims file, the Veteran also has an electronic (Virtual VA) paperless claims file.  A review of the documents in Virtual VA reveals a copy of the Veteran's representative's March 2014 Appellate Brief.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issues of service connection for a back disability and left eye ptosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  Blurry vision is not shown to be causally or etiologically related to any disease, injury, or incident during service.  



CONCLUSION OF LAW

1.  The criteria for service connection for blurry vision have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the present case, the RO provided the required notice to the Veteran in a letter sent to him in August 2007 that provided general notice with regard to his claims to entitlement to service connection for blurry vision, what evidence was required to substantiate his claim, and his and VA's respective duties for obtaining evidence.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service private treatment records and Social Security Administration (SSA) records have been obtained and considered.  

The Board notes that in his August 2007 claim, the Veteran reported treatment for his blurry vision from a private physician Dr. K of the Crittenden Memorial Hospital in West Memphis, Arkansas.  As such, in the January 2010 Board remand, the Board requested that the Veteran be contacted to provide authorization to obtain these records.  In a January 2010 letter, the AOJ requested that the Veteran provide an authorization form or a copy of the records from Dr. K.  No response was received from the Veteran.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied the duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran underwent a VA examination in April 2010 to evaluate his blurry vision.  Neither the Veteran nor his representative has alleged that such examination is inadequate to adjudicate the Veteran's claims.  Moreover, the Board finds that the examination is adequate to decide the issues on appeal.  Specifically, the examination report shows the examiner considered the relevant history of the Veteran's blurry vision and left eye ptosis, provided a sufficiently detailed description of the Veteran's conditions, and provided an analysis to support her opinion.  Thus, the Board finds the VA examination of record is adequate to adjudicate the Veteran's claims for service connection for blurry vision and no further examination is necessary.  

Additionally, the Board finds there has been substantial compliance with its January 2010 remand directives with respect to the issue adjudicated herein.  In this regard, the Board notes the U.S. Court of Appeals for Veterans Claims (Court) has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall [Stegall v. West, 11 Vet. App. 268] violation when the examiner made the ultimate determination required by the Board's remand).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand with respect to the issues adjudicated in this decision.  See Stegall, supra (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Service Connection

The Veteran contends that he currently has blurry vision in his left eye, which began while he was in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has a current disability of blurry vision.  In this regard, the April 2010 VA examination report documented blurring in the left eye.  The examiner diagnosed presbyopia and hyperopia which caused blurred vision in the Veteran's left eye.  Additionally, the Veteran's service treatment records noted blurry vision in March 1964.  His left eye vision was 20/50 shortly before his discharge from active duty.  Thus, the Board finds that the Veteran experienced blurry vision in service.

The question that remains is whether there is a nexus, or link, between the Veteran's current blurry vision and the blurry vision he experienced while in service.  In this regard, the April 2010 VA examiner concluded that there was no ocular pathology resulting in decreased vision.  He opined that the Veteran's diagnosed presbyopia and hyperopia, which caused his blurred vision, are common errors of refraction associated with the inherent shape and power of the eye and are not related to nor exacerbated by the Veteran's active duty service.  

Following a thorough review of the record in this case, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for blurry vision.  As noted above, the evidence of record does not support the finding of a nexus between the Veteran's military service and his current blurry vision.  

In its analysis, the Board has considered the Veteran's statements that his blurry vision is related to his military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report the blurry vision he has experienced and when those symptoms began because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  However, the Veteran is not competent to attribute his blurry vision to his military service.  He has not demonstrated that he is an expert in discussing the etiology of blurry vision and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

The Veteran's statements linking his current blurry vision to his military service are not within the realm of knowledge of a layperson.  Rather, they involve a complex question that requires expertise.  Thus, the opinion of the VA examiner to the effect that the Veteran's blurry vision is not caused by or a result of his active military service is the only competent evidence of record related to the nexus element.  As such, the Board finds that the evidence is against a finding that the Veteran's current blurry vision is due to his military service.  

Additionally, refractive errors of the eye, such as hyperopia and presbyopia, are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes. 38 C.F.R. §§ 3.303(c) , 4.9. Hence, service connection may not be granted for the Veteran's hyperopia and presbyopia in this case.  The evidence does not contain any information showing that the inservice blurred vision  was aggravated, Veteran is not competent to show that an increase occurred.  

For the reasons explained above, the Board concludes that the preponderance of evidence is against a finding of service connection for blurry vision.  In denying the claim for service connection, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for blurry vision is denied.  


REMAND

Although the Board regrets further delay, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Board notes that a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, supra.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In January 2010, the Board remanded the Veteran's claim for a back disability to allow a VA examination to be conducted to determine the nature and etiology of these disabilities.  Specifically, the examiner was asked to address whether the Veteran's current back condition was incurred during his active duty service after reviewing the Veteran's claim file.  A VA examination report dated April 2010 noted that the Veteran's claims file was not available for review, and therefore, the examiner reported he could not say whether or not the Veteran's current back symptoms were related to his service without resorting to mere speculation.  In November 2010, a second VA examiner reviewed the Veteran's claims file and the April 2010 examination and concluded that he agreed with the April 2010 assessment.  The Board finds the VA examiner's opinion to be inadequate, as the claims file was not reviewed and the VA examiner did not provide sufficient rationale for concluding that an opinion could not be provided without resorting to mere speculation.  In light of the deficiency in the VA examination, and the Board's remand directives, the Veteran's back disability claim must be remanded for a new examination.  

Furthermore, in the January 2010 Remand, the Veteran's claim of service connection for left eye ptosis was also remanded to allow for a VA examination.  The examiner was to address whether the Veteran's left eye ptosis was aggravated during service beyond the natural progression of the condition.  In an April 2010 VA examination report, the examiner opined that he could not resolve that issue without resorting to mere speculation.  He noted that no ptosis was present at that time and that there was an uncertain etiology of ptosis.  The Veteran reported a possible infection had led to his ptosis, but the examiner noted no reports of this in the Veteran's medical records.  The examiner concluded that without resorting to speculation, she could not provide an opinion regarding the initial cause of the Veteran's ptosis or the effect service had on it.  

The Board finds the VA examiner's opinion with regards to the Veteran's left eye ptosis to be inadequate.  The examiner did not take into consideration the Veteran's statements regarding the history and symptoms he had experienced.  Furthermore, the examiner did not provide sufficient rationale for concluding that an opinion could not be given as to the etiology of the Veteran's left eye ptosis.  Thus, in light of the Board's previous remand directives, the Board finds that the Veteran's claim of service connection for left eye ptosis must be remanded for a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any health care provider who treated his back disability or left eye ptosis and provide the appropriate authorization to obtain.  Obtain any records identified and associate with the claims file.  Any response should be associated with the Veteran's VA claims folder.  

2.  After the above development is completed, afford the Veteran a new examination with an appropriate examiner to determine the nature and etiology of his back disability.  All indicated tests and studies should be conducted.   The claims file, including a copy of this Remand, must be provided to and reviewed by the examiner.  The examiner must identify the nature and severity of the Veteran's back disability.  The examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current back disability is related to his military service.  The examiner's opinion must include a detailed rationale for all conclusions reached.  

3.  After the above development is completed, afford the Veteran a new examination with an appropriate examiner to determine the nature and etiology of his left eye ptosis.  All indicated tests and studies should be conducted.  The claims file, including a copy of this Remand, must be provided to and reviewed by the examiner.  The examiner must identify the nature and severity of the Veteran's left eye ptosis.  The examiner must offer an opinion as to whether the Veteran's left eye ptosis was aggravated during service beyond the natural progress of the condition.  The examiner's opinion must include a detailed rationale for any conclusions reached.  The examiner should consider the Veteran's statements regarding his symptoms and the history of any left eye ptosis.  

4.  After the above development is completed, re-adjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


